DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 08/10/2022 have been entered. Claims 1, 3-5, and 7 remain pending in the application.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the distal-side pivoting members and thus also the instrument tip stay automatically in a fixed unmoveable position between each movement via the proximal-side drive” in lines 14-15. It is unclear what is meant by “stay automatically in a fixed unmovable position” and it is further unclear what is meant by “between each movement via the proximal-side drive”. Regarding the first limitation, it is unclear what is meant by the phrase “automatically” in the context of the claim. Further, with respect to the limitation “between each movement via the proximal-side drive”, it is unclear if this limitation is referring to the movement of the proximal-side drive set forth in lines 8-9, or if it is referring to the movement of the distal-side pivoting members caused by the movement of the proximal-side drive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinman et al. (US 2013/0218141).
Regarding claim 1, Hinman et al. discloses a medical instrument (100, FIGs 1A-1B, paragraph [0051]) with a hollow shaft comprising a hollow shaft tube (112, FIG 1A), an actuating unit (110, FIG 1A-1B and 3A-3B, paragraphs [0051 and 0055]) arranged at the proximal end of the shaft (FIGs 1A-1B) and an instrument tip (107, FIG 1A, paragraph [0051]) with an instrument (Jaws 108,109) arranged at the distal end of the shaft (FIGs 1A-1B), wherein the instrument (Jaws 108,109) can be actuated via an actuating element (148, FIGs 4-5, paragraphs [0054-0056]) mounted axially displaceably in the shaft (Paragraph [0054] discloses 148 is disposed within a lumen of shaft 112. Paragraph [0055-0056] discloses 148 is axially displaceable), the actuating element being in an operative connection with the actuating unit on the proximal side (148 is operatively connected to 110 at 146/147, FIG 5, paragraphs [0055-0056]) and the instrument tip being pivotable relative to the longitudinal axis of the shaft via a joint mechanism (106, FIG 1B shows 107 is pivotably relative to a longitudinal axis of the shaft, paragraphs [0052-0053]); the joint mechanism having pivoting members (122A, 124A, 126A, FIGs 2A-2D and 4, paragraphs [0052-0053]) arranged on the distal end of the shaft (FIG 4) are connected with a proximal-side drive (104 comprising 122B, 124B, 126B, FIG 5, paragraphs [0052-0053]) via steering wires (134 and 135, FIGs 2A-2D 4-5, paragraphs [0053]) and running in the longitudinal direction of the shaft (FIGs 4-5 show 134 and 135 run along a longitudinal axis of shaft 112) in such a way that a movement of the proximal-side drive causes a corresponding relative movement of the distal-side pivoting members and thus a pivoting of the instrument tip (Paragraphs [0052-0053]) as well as with a trigger mechanism (300, FIGs 9A-12B, paragraphs [0076-0078] disclose mechanism 300 which is for use as an addition to the previously disclosed device. Therefore, one of ordinary skill would understand the locking mechanism 300 disclosed with reference to FIGs 9A-12B is used in combination with the instrument disclosed in FIGs 1-5, as suggested by paragraph [0076]) with which the steering wires (paragraph [0077] and FIGs 11A, 12A, 11B, 11B shows and describe steering wires 308, 309, which are identical to wires 134, 135 as previously described) can be brought into a relaxed state (Unlocked position, FIGs 9B-12B) that releases the articulation of the instrument tip (Paragraph [0077], in the unlocked position, the cables translate freely and therefore articulation of the instrument tip occurs freely), independently from the actuation of the proximal-side drive (Control of the steering wires via trigger mechanism 300 to lock or unlock the articulation is independent of actuation of 104 which causes the articulation), characterized in that: the distal side pivoting members and thus also the instrument tip stay automatically in a fixed unmovable position between each movement via the proximal-side drive (The device it configured such that the distal side pivoting members/instrument tip can remain in a fixed unmovable position when in the locked position. The locked position can be achieved “between movement via the proximal side drive” i.e. in between repositioning of the proximal side drive) and in that, the trigger mechanism comprises a mechanical trigger mechanism (The trigger mechanism comprises a mechanical trigger mechanism because they elements mechanically interact to trigger a movement of the device, paragraphs [0077-0078]) enabling a free movement of the pivot members in case of failure of the proximal side drive (If the proximal side drive were unable to return to an unarticulated position, the trigger mechanism could still be used to unlock the steering wires and allow for extra tension or slack to be applied to the wires, which would affect movement of the distal side pivoting members. In this way, the trigger mechanism is interpreted as being at least capable of enabling free movement of the pivot members “in case of failure of the proximal side drive”. Examiner notes that the claim does not specify what condition would be considered a “failure” of the proximal side drive), wherein the hollow shaft tube (304) of the shaft (304 is a component of the entire shaft) can be displaced in the direction of the longitudinal axis of the shaft for relaxing the steering wires through the use of the trigger mechanism (FIGS 12A and 12B show shaft tube 304 is axially displaced along the longitudinal axis in order to relax the steering wires, as caused by movement of the trigger mechanism 310, paragraphs [0077-0078]).  
Regarding claim 3, Hinman et al. discloses the trigger mechanism is designed as a mechanical clamping mechanism (The interaction between 310, 318, 312, 304, and 302 is interpreted as a clamping mechanism because 310 is clamped down against housing 305 and 304/302 are clamped against steering wires 308/309 to control the ability of the wires to articulate, paragraphs [0077-0078]).  
Regarding claim 4, Hinman et al. discloses all the steering wires can be relaxed simultaneously through the use of the mechanical clamping mechanism (Because 308/309 are circumferentially spaced around 304, the mechanical clamping mechanism simultaneously releases all of the steering wires, paragraphs [0077-0078]).  
Regarding claim 7, Hinman et al. discloses the trigger mechanism comprises separate drive for each steering wire (Because each steering wires is radially spaced from an adjacent wire, the pressure applied by 302/304 for driving the wires is interpreted as being separate. The section of 302/304 used to apply a force to control one wire is separate from that used to control another of the wires).
Response to Arguments
Applicant's arguments filed 08/10/2022 with respect to the rejection of claim 1 under 35 USC 102(a)(1) in view of Hinman have been fully considered but they are not persuasive. Applicant argues that the device of the present invention is able to remain in a fixed position ready for use without the need for a separate locking mechanism, in contrast to what is taught by Hinman. It is the examiner’s position that the claimed configuration can be achieved with a separate locking mechanism and the claim does not require there be no locking mechanism in use. Examiner acknowledges the differences discussed in applicant’s remarks between the operation of the present invention and that of Hinman. However, the claims as written do not recite structural limitations for achieving these operations which are not taught by Hinman. Further, it is the examiner’s position that Hinman does teach the claimed language of the hollow shaft tube (304) of the shaft (304 is a component of the entire shaft) being displaceable in the direction of the longitudinal axis of the shaft for relaxing the steering wires through the use of the trigger mechanism (FIGS 12A and 12B show shaft tube 304 is axially displaced along the longitudinal axis in order to relax the steering wires, as caused by movement of the trigger mechanism 310, paragraphs [0077-0078]).  Therefore, applicant’s arguments regarding the rejection in view of Hinman are not persuasive.
Applicant’s arguments, see pages 7-8, with respect to the rejection of claim 1 under 35 USC 102(a)(1) in view of Isbell have been fully considered and are persuasive.  The rejection of claims 1 and 3-5 in view of Isbell has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/               Primary Examiner, Art Unit 3771